DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s arguments with respect to claims 1,12 and 13 have been considered but are moot in view of the new ground of rejection necessitated by the amendment.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2017/0214842) in view of Berlic et al (US 8,311,275) further in view of Yu et al. (US 2020/0092476).
	Regarding claim 1, Carr teaches a surveillance camera system, comprising; a camera for capturing a plurality of images (e.g., cameras as shown in fig. 1), and an image recorder comprising; a storage device (e.g., unit 102 as shown in figs. 1-2 and 4, which includes storage device), and a process/recording device coupled to the storage device (e.g., processing device as 
	Carr as discussed in the above action, teaches processor/recording device receiving and/or recording plurality of images; but fails to explicitly indicate the claimed feature, encrypt the images to generate an encrypted file and store/record the encrypted file into the storage, as specifies in the claim.
	Berlic in the same field of endeavor (e.g., col. 1, lines 9-16, col. 4, lines 58-67 and col. 5, lines 13-24) teaches the above subject matter. By indicating, images are recorded in an encrypted form, and/or selectively encrypting, selection between acquired images 102a -102f, 
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the camera system of Carr, in accordance with the teaching of Berlic, in order to protect sensitive information, security clearance, as suggested by Berlic. Further;
	Carr teaches the majority of the claimed limitations, including verification of the camera and battery or DC power supply as the power source, but is silent in regards to the feature, the process/recording device controls a battery to stop providing electrical power or to be disabled or powered off, to make the camera system not capture images.
	Yu in the same field of endeavor (e.g., abstract, paragraphs 0034,0050,0077-0078,0105,
0121) teaches a power supply control method and system to start supplying power to a camera corresponding to a camera serial number and turning on the camera; in other words, if the camera is verified, e.g., by the serial number, activate the camera, otherwise disable, thus consider to be equivalent to the above claimed feature. 
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the camera system of Carr, in accordance with the teaching of Kitamura, in order to control the power supply for activating camera, as suggested by Yu.
Regarding claim 4, the combination of Carr, Berlic and Yu, teach the surveillance camera system in claim 1, including battery as the power supply, and controller to identify/verify the camera by camera's serial number, as discussed in claim 1 above.
Regarding claim 13, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim 1 also applies here. As for decrypting the encrypted file/data (please 
.
6.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2017/0214842) in view of Berlic et al. (US 8,311,275) further in view of Yu et al. (US 2020/0092476) and Maeda et al. (US 2011/0128389).
Regarding claim 3, the combination of Carr, Berlic and Yu teach the surveillance camera system in claim 1, including verification of the camera using identification serial number, as discussed in claim 1 above.
Carr is silent in regards to specific of, match the identification serial number of camera to the stored identification number.
Maeda in the same field of endeavor (e.g., figs. 1-2, paragraphs 0148, 0214) teaches the above matching of identification numbers.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the camera system of Carr, in accordance with the teaching of Maeda, in order to verify and correctly detect the camera, as suggested by Maeda (e.g., paragraph0214).
Regarding claim 16, please refer to claim 3 above.
7.	Claims 5-9,11-12,14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2017/0214842) in view of Berlic et al. (US 8,311,275) further in view of Yu et al. (US 2020/0092476) and Yamasaki (US 2005/0195277).
Regarding claim 5, the combination of Carr, Berlic and Yu teach the surveillance camera system in claim 1, comprising; a camera, and recorder to record images (please see claim 1 above).
The combination is silent in regards to, camera holder holding the camera, and configured for transmitting the plurality of images to the image recorder and for coupling the camera to a wearable object.

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the camera system Carr, in accordance with the teaching of Yamasaki, in order to make it wearable, as suggested by the reference.
Regarding claim 6, the combination of Carr, Berlic, Yu and Yamasaki teach the surveillance camera in claim 5, wherein the camera holder comprises; an attachable base configured for being fixed to the wearable object (e.g., controller or base 4 as shown in fig. 1 of Yamasaki), a first cable coupled to the attachable base, wherein the first cable is configured for being coupled to the camera and for holding the camera (i.e., the cable 3 as shown in fig. 1 of Yamasaki), and a second cable coupled to the attachable base and configured for being coupled to the image recorder (e.g., 3bas shown in fig. 1 of Yamasaki).
Regarding claim 7, the combination of Carr, Berlic, Yu and Yamasaki teach the surveillance camera in claim6, wherein one end of the first cable has a fixing component, as discussed in claim 6 above.
The above combination is silent in regards to explicit of, the fixing component is configured at a periphery of the camera for protecting the camera.
However, examiner takes official notice to indicate that the above features is well known and used in the conventional prior art of the record, as evidenced by ISAAC-LOWRY (US 2015/0229813; figs. 2 and 8-9), where it shows similar fixing component at periphery of the camera for protecting the camera.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching, in order to

Regarding claim 8, the above combination teach a connecting device configured for coupling to the camera (e.g., fig. l of Yamasaki).
Regarding claim 9, the above combination teach the surveillance camera system in claim 8, wherein the image recorder further comprises; the battery, where the battery is a rechargeable battery, the rechargeable battery provides the electrical power to the camera (e.g., battery as disclosed in paragraphs0118, 0218 of Yamasaki, and the battery and process/recording device are in the same case (e.g., fig. 1 of Yamasaki).
Regarding claim 11, the above combination teach the surveillance camera system in claim 8, wherein the storage device is a removable secure digital memory card, and the removable secure digital memory card corresponds to a stored protective password used to decrypt the encrypted file (e.g., paragraph 0243 of Yamasaki, as for password and decrypt encrypted file, please refer to claims 13 and 17-18).
Regarding claim 12, the limitations claimed has been addressed in claims 1 and 5-6 above.
Regarding claim 14, please refer to claim 12 above.
Regarding claims 17-18, the above combination teach the surveillance camera of claim 13, using password to decrypt the data and also wherein the computing device is a personal computer, a notebook, or a portable device (e.g., fig. 6, col. 4, lines 30-57 of Berlic, also paragraph 0117 of Yamasaki).
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over of Carr (US 2017/0214842) in view of Berlic et al. (US 8,311,275) further in view of Yu et al. (US 2020/0092476) and Yamasaki (US 2005/0195277) and Maeda et al. (US 2011/0128389).
Regarding claim 10, the combination teach the surveillance camera system in claim 9, but fails to disclose indicators for indicating statuses correspond to the electrical power provided by the

	Maeda in the same field of endeavor (e.g., paragraphs0070-0071,0207) teaches the above electrical power status.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the image system of Yamasaki, in accordance with the teaching of Maeda, in order to control the electric power supply state, as suggested by Maeda, para 0071.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482